DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Amended claim 1 recites “de-powered”. It appears this is meant to be “de-powdered”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 18-19 recite that the “collimator is unmanufacturable…” in line 2. The metes and bounds of the claim are not clear. Does the claim mean it is unmanufacturable because it is cost prohibitive as taught in paragraphs [0009] and [0016]?  Cost prohibitive is not equivalent to impossible to make. US20140255647A1 teaches a fused deposition model of a similar collimator shape. Claims 6-7 are interpreted as requiring a neutron collimator shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US20180104793A1), herein Franke, in view of Russell et al. (US6375874), herein Russell.
As to Claim 1, Franke teaches:
A method of additively manufacturing a neutron absorbing component with a 3D printer [Franke, claim 25], the method comprising: repeatedly spreading a neutron absorbing powder into layers to form a powder bed on a build platform [claim 25, “depositing a layer of loose powder particles in a confined region.” Also, [0056] identifies 
Franke teaches the method as shown above but teaches the infiltrating the de-powered component in a different order. However, Russell which is a 3D printing material system and method [title] similar to Franke in which layers of powder are selectively bound by application of a binder [column 1 line 22-27] teaches infiltration after printing [column 11 line 35-54, “The parts can be dipped or painted with a solution which through capillary action infiltrates into the pores of the part”] and this material may include a cyanoacrylate [column 11 line 45-50].
One of ordinary skill in the art would have found it obvious to use the infiltrating after printing teaching of Russell into Franke. There is a reasonable expectation of success to increase the strength of the printed article, provide a good appearance and allows the part to be sanded, painted or drilled [column 11 line 35-54] as stated in Russell.
As to Claim 2, Franke in view of Russell teaches:

As to Claims 3-4, Franke teaches:
 The method of claim 1 wherein the neutron absorbing component has less than 5% and 2% hydrogen by weight [[0056] teaches boron carbide which is a neutron absorbing powder. Since Franke uses the same neutron absorbing powder as that used by the applicant, it would be inherent that the powder would have the same level of hydrogen %.]
As to Claim 8, Franke teaches:
The method of claim 1 wherein repeatedly and selectively binding the layers of neutron absorbing powder with binder to produce the neutron absorbing component in the powder bed on the build platform includes repeatedly and selectively depositing binder on the layers to produce the neutron absorbing component in the powder bed on the build platform [claim 25, “independently carrying out step a) a plurality of times to generate an abrasive article preform comprising the bonded powder particles and remaining loose powder particles, wherein in each step a), the loose powder particles are independently selected and the liquid binder precursor material is independently selected”].
Claim 9, Franke teaches:
The method of claim 1 wherein the neutron absorbing powder is at least one of boron carbide and enriched boron carbide [[0056] boron carbide].
As to Claim 12, Franke teaches:
A method of additively manufacturing a component, the method comprising: loading neutron absorbing powder into a powder feed supply of a binder jet printer; positioning a build platform of the binder jet printer; spreading the neutron absorbing powder from the powder feed supply into a layer on the build platform [claim 25, “depositing a layer of loose powder particles in a confined region.” Also, [0056] identifies boron carbide which is a neutron absorbing powder]; selectively depositing binder with a movable binder jet print head on the layer of neutron absorbing powder on the build platform [claim 25, “jetting a liquid binder precursor material in predetermined regions of the layer of loose powder particles”]; repeating said positioning the build platform of the binder jet printer, said spreading the neutron absorbing powder from the powder feed supply into a layer on the build platform, and said selectively depositing binder with the movable binder jet print head on the layer of neutron absorbing powder on the build platform to binder jet print a neutron absorbing component in a powder bed on the build platform [claim 25, “independently carrying out step a) a plurality of times to generate an abrasive article preform comprising the bonded powder particles and remaining loose powder particles, wherein in each step a), the loose powder particles are independently selected and the liquid binder precursor material is independently selected”]; and de-powdering the neutron absorbing component from the powder bed [claim 25, “separating substantially all of the remaining loose powder particles”], infiltrating the de-
Franke teaches the method as shown above but teaches the infiltrating the de-powered component in a different order. However, Giller which is a 3D printing material system and method using [title] teaches infiltration after printing [column 2 line 19-20, “printed article is further post-processed by infiltrating a liquid medium into the article”] and this material being of cyanoacrylate [column 2 line 30].
One of ordinary skill in the art would have found it obvious to use the infiltrating after printing teaching of Giller into Franke. One would have been motivated to for the reasons of increased density, composite formation and a desired surface finish. There is a reasonable expectation of success to increase the strength of the printed article [column 2 line 28-29], to achieve greater durability to a three-dimensional article [column 2 line 30-31], and to offer better ease-of-use [column 2 line 44] as stated in Giller.
As to Claim 13, Franke teaches:
The method of claim 12 further including heating the neutron absorbing component to cure the neutron absorbing component [[0060] curing].
As to Claim 14, Franke in view of Russell teaches:
The method of claim 1 wherein a cyanoacrylate is used for the infiltration of a printed part.  Russell does not teach a specific cyanoacrylate; however, barring a showing of unexpected results it would have been obvious to one of ordinary skill in the 
As to Claim 15-16, Franke teaches:
The method of claim 12 wherein the neutron absorbing component has less than 5%  and 2% hydrogen by weight [[0056] teaches boron carbide which is a neutron absorbing powder. Since Franke uses the same neutron absorbing powder as that used by the applicant, it would be inherent that the powder would have the same level of hydrogen %].
Claims 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US20180104793A1) in view of Russell et al. (US6375874) and further in view of Johnson et al. (US20140255647A1).
As to Claim 5, Franke/Russell teach:
The method of claim 1 as shown above but does not explicitly disclose wherein the neutron absorbing component is formed in the shape of a neutron collimator. However, Johnson teaches a 3D part having hollow patterns, and methods of printing therof [title] teaches collimator shape [Fig. 1].
One of ordinary skill in the art would have found it obvious to modify the shape of Franke/Russell to the collimator shape of Johnson. One would have been motivated to have a shape with interconnected hollow pattern with honeycomb geometry for the purpose of transition layers preferably interconnect the cell layers such that a fluid may flow into and through multiple hollow cells in the 3D part, more preferably into each 
As to Claim 6, Franke/Russell teach:
The method of claim 5 wherein the shape of the neutron collimator is unmanufacturable by machining, casting, and wire electrical discharge machining cutting. Claim 6 is met for the same reason as shown in claim 5.
As to Claim 7, Franke/Russell teach:
The method of claim 5 wherein the shape of the neutron collimator is unmanufacturable by fused deposition modeling additive manufacturing. Claim 7 is met for the same reason as shown in claim 5.
As to Claim 17, Franke/Russell teach:
The method of claim 12 as shown above but does not explicitly disclose wherein the neutron absorbing component is a neutron collimator. However, Johnson teaches a 3D part having hollow patterns, and methods of printing therof [title] teaches collimator shape [Fig. 1].
One of ordinary skill in the art would have found it obvious to modify the shape of Franke/Russell to the collimator shape of Johnson. One would have been motivated to have a shape with interconnected hollow pattern with honeycomb geometry for the purpose of transition layers preferably interconnect the cell layers such that a fluid may flow into and through multiple hollow cells in the 3D part, more preferably into each hollow cell in the 3D part, regardless of the overall part geometry. In addition, the 
As to Claim 18, Franke/Russell teach:
The method of claim 17 wherein the neutron collimator has a shape unmanufacturable by machining, casting, and wire electrical discharge machining cutting. Claim 18 is met for the same reason as shown in claim 17.
As to Claim 19, Franke/Russell teach:
The method of claim 17 wherein the neutron collimator has a shape unmanufacturable by fused deposition modeling additive manufacturing. Claim 19 is met for the same reason as shown in claim 17.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US20180104793A1) in view of Russell et al. (US6375874) and further in view of Franke ‘515 (US20180126515A1).
As to Claim 10, Franke teaches the method of claim 1 as shown above, but is silent to wherein the neutron absorbing powder is at least one of cadmium, gadolinium oxide, and lithium-6 carbonate. However, Franke ’515 teaches a method of making via powder bed jetting [abstract] using cadmium [0042].
It would have been obvious to one of ordinary skill in the art to substitute the use of Franke’s boron carbide with Franke ‘515’s cadmium. One would have been motivated to use a material with a high melting point [Franke ‘515, [0042], for the purpose of obtaining a product that is strongly bonded together. 
Claim 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US20180104793A1) in view of Russell et al. (US6375874) and further in view of Preston et al. (US20180297113A1), herein Preston.
As to Claim 11, Franke teaches the method of claim 1 further including isolating the neutron absorbing powder from moving parts of the 3D printer [[claim 25, “separating substantially all of the remaining loose powder particles from the abrasive article preform”], but is silent to a bellows system. However, Preston, which is a calibration of 3d printer via computer [title], teaches the use of bellows [0032], the bellows interpreted as a shield between material transported and the apparatus. 
It would have been obvious to one of ordinary skill in the art to incorporate the use of Preston’s bellow system into Franke’s. One would have been motivated to use bellows to protect the product from dirt and contaminates.
As to Claim 20, Franke teaches:
The method of claim 12 further including isolating the neutron absorbing powder from moving parts of the binder jet printer [[claim 25, “separating substantially all of the remaining loose powder particles from the abrasive article preform”], but is silent to a bellows system. However, Preston which is a calibration of 3d printer via computer [title] teaches the use of bellows [0032]. 
It would have been obvious to one of ordinary skill in the art to incorporate the use of Preston’s bellow system into Franke’s. One would have been motivated to use bellows to protect the product from dirt and contaminates.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/A.A.T./Examiner, Art Unit 1742               

/GALEN H HAUTH/Primary Examiner, Art Unit 1742